Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 9-10 Sept. 1822
				
				Mr & Mrs. Bache Mrs. Dallas, and Mr U S. Capt Biddle called but I did not see them—Your letter was brought me, and you need not fear my leaving it about; as I am in the habit of filing and locking up my letters immediately after reading them—it is true that there are great machinations against you at this time going forward; and that they must and will continue as the time draws nearer which is to terminate a question of so much interest to the nation: and it is likewise just that you should take a firm and decided stand against those insidious enemies, to whom all means are fair: and who pique themselves upon the dishonesty that political latitude admits, and that political intrigue justifies—But it is yet so long ere the contest between you and your opponents can be settled, I dread the idea of your being plunged in a sea of toil, which however successful, will render you liable to the base and illiberal attacks of every wordy idiot that can hold a pen, or hang upon your name to thrust himself upon the publick—As a writer so few can cope with you, there is not much danger of any attack from those who have sense enough to know and appreciate your power. But it is the needy insignificant who seeks to make himself heard by those, who ne’er would dream of his existence; did he not boldly seek to sieze a Comets tail, to dash him into notes That I so thoroughly despise; and I cannot bear the idea, that you should condescend to think of them; much more to answer them—It is said that Mr Floyd had better not have come out, than have come out as he did; for he has only proved that “pigmys perched on Alps are pigmy’s still,” and even his Congressional dignity, only thrusts his weakness and inefficiency more strongly into light—You will not draw forth the Master hand I fear as soon as you may expect. his shield is cunning, and his macheavelian policy will be; to work through underlings, on whom he may cast the slur, should aught befal him wrong; and he is too unprincipled in his moral character to suffer truth to prove a stumbling block in his career—When your book has come forth; I have no doubt it will call forth all their ire, and you will be beset by every possible meas: your learning not the least, for as on this score they are obliged to acknowledge their incompetence; with the pointed shaft of ridicule they will aim to obscure their deficiency, and your superiority—Gallatin is a creature of Crawfords; and will not come to your assistance—He makes light of the whole affair—You will therefore have fought the good fight unassisted; and God send your exertions may be crowned with success. My courage will not fail me, though it will be a bitter hour of trial—My conviction from my long acquaintance with your conduct as a publick man, is so strong that the deeper they dive, the higher they must elevate your character—I can boldly stand, and meet the rude shock of party clamour without a blush: unless it is a blush of shame and scorn at the unworthy mean they may resort to, to obtain their ends—The object of competition is a noble one, and I could never condemn any man whose talents, and whose services entitle to become a candidate for such advancement. Let however the course pursued be such, as proves him worthy of the prize, and not bestrew the path which leads to eminence with deeds, that shun the light, and stain the station which he seeks to fill—So Branan’s story is true! and mr. Elliot can condescend to beg a bribe for dirty work, when he meets with a good opportunity—What a pity you cannot load him with Jobs—His Paper is of such vast importance in the Union—Poor Walsh, he will surely be crushed in such  mighty hands—I wish Mr. Colvin would write him down though it would be throwing pearls to swine—Let them wallow in their native mire, and seek jobs from the great purse jobber—whose dollars are more plenty, and who never deserts such transcendent merit—Poor Mr. Miegs! Sincerely I pity his Wife! She has endured many severe calamities, and this last is indeed a sore affliction in the absence of her daughter—He told me when I saw him here, that he had not been sick since he was fifteen, and cheered my brother with assurances of his speedy recovery, provided he would take courage and look forward with hope—I believe he was a truly amiable good man; his loss much be severely felt by his family—A publick Officer dying at the age of 70 seventy, and leaving his poor Widow in strightened circumstances. This is too hard.—and surely a slur on our boasted institutions!!—You will be angry but I cannot help it—10 Mr. Sergeant has had the Fever but is recovering—The City is perfectly healthy, and we are all doing well; though I still burn with a saintly fire, some sparks of which are emitted in this paper—even Nitre which I use plentifully, does not appear to extinguish the ardour with which my Saint attacks me—I hope however shortly to discard him altogether, as an old woman I have no use for so warm an admirer, and will willingly relinquish all claims to any future attentions. My passion has always been for congealing beings, who some how or other produce very different consequences in me, to those they produce on Mrs. Hay, who was frost bitten in a very hot room—This is Mary’s birth day—She is sweet sixteen—I will accept your offer concerning the Carriage but cannot yet fix a time—My poor box has not arrived. who was the carrier! compliments to Briggs—
				
					
				
				
			